IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


NORTH ALLEGHENY SCHOOL DISTRICT,               : No. 112 WM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
NORTH ALLEGHENY FEDERATION OF                  :
TEACHERS, LOCAL 2097, AMERICAN                 :
FEDERATION OF TEACHERS, AFL-CIO                :
(FEDERATION),                                  :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of February, 2021, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.